              Case 1:21-cv-01356-ALC-SN Document 41 Filed 07/27/21 Page 1 of 2




Marc Litt                                                                                One Dag Hammarskjold
Partner                                                                                       885 SECOND AVENUE
212 909-9686 DIR TEL                                                                          NEW YORK NY 10017
212 909-9486 DIR FAX                                                                          MAIN TEL    212 909-9500
mlitt@wmllp.com                                    WWW . WMLLP . COM                          FACSIMILE   212 371-0320




                                                          July 27, 2021

 Via ECF
 Hon. Sarah Netburn
 United States Magistrate Judge
 Southern District of New York
 40 Foley Square
 New York, NY 10007

              Re:      429-441 86th Street LLC v. Town Sports International Holdings, Inc.,
                       S.D.N.Y. Case No. 21-cv-01356 (ALC)(SN)

 Dear Judge Netburn:

         Plaintiff 429-441 86th Street, LLC (“Plaintiff”), through its undersigned counsel, Wachtel
 Missry LLP, and Defendant Town Sports International Holdings, Inc. (“Defendant”), through its
 undersigned counsel, Akerman LLP, respectfully submit this joint letter with respect to the status
 of discovery in accordance with the Court’s Civil Case Management Plan and Scheduling Order
 dated May 28, 2021 (ECF Doc. 37).

         The status of discovery presently outstanding is summarized below. In sum, the parties
 are actively engaged in document discovery at this time and have identified target dates for their
 respective party depositions to take place promptly thereafter. At present, the parties are not
 seeking an extension of the current deadline to complete fact discovery by September 24, 2021.

        Initial Disclosures. Plaintiff and Defendant have exchanged initial disclosures pursuant to
 Fed. R. Civ. P. 26(a)(1)(A). Defendant has agreed to supplement its initial disclosures with
 additional information describing the locations and categories of information maintained on file
 systems and any custodians of relevant ESI, which Plaintiff presently awaits.

         Document Requests. Plaintiff and Defendant have exchanged initial document demands,
 including demands for ESI. Plaintiff served written responses and objections on July 6 and
 produced responsive documents on July 26, 2021. Plaintiff will produce additional documents on
 a rolling basis and anticipates completing such production by no later than August 10, 2021.
 Defendant’s responses to Plaintiff’s initial document requests are presently returnable on or
 before August 16, 2021.

         Party Depositions. Plaintiff and Defendant have noticed party depositions. Defendant
 seeks to depose Plaintiff’s representative on a date not less than two weeks after Plaintiff’s
 document production is complete. Plaintiff has agreed to accommodate Defendant’s request
 subject to availability of the witness and counsel. Thereafter, Plaintiff will depose Defendant’s
        Case 1:21-cv-01356-ALC-SN Document 41 Filed 07/27/21 Page 2 of 2


Hon. Sarah Netburn, U.S.M.J.                                                              Page 2 of 2
July 27, 2021

 representative on September 2, 2021 as set forth in Plaintiff’s notice, or such other date as the
 parties may mutually agree.


                      Respectfully submitted,

                      WACHTEL MISSRY LLP                    AKERMAN LLP

                      By: /s/Marc Litt                      By: /s/Massimo F. D’Angelo
                      Marc Litt                             Massimo F. D’Angelo
                      Stella L. Sainty                      Ildefonso Mas
                      One Dag Hammarskjold Plaza            520 Madison Avenue, 20th floor
                      885 Second Avenue, 47th Floor         New York, New York 10022
                      New York, New York 10017              Telephone: (212) 880-3800
                      (212) 909-9500                        Facsimile: (212) 880-8965
                      mlitt@wmllp.com                       massimo.dangelo@akerman.com
                      ssainty@wmllp.com                     ildefonso.mas@akerman.com

                      Attorneys for Plaintiff               Attorneys for Defendant Town Sports
                      429-441 86th Street, LLC              International Holdings, Inc.
